DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the a “package” is not recognized as one of the four statutory categories (MPEP 2106.03) of inventions. For examination purposes, it is presumed that the invention is a machine/apparatus. 
It is noted that the phrase “at least one…” only requires the presence of one. Therefore, there is only requirement that one conductive element be present. As such, what applicant refers to as “an array” would only be a single conductive element, “an array” defined by a single a single element (no multiple rows nor columns), which would appear to contradict what is generally recognized in the art as “an array”.
It is noted that the term “dispense chemistry” is not defined as being any specific substance nor state of matter. It is further noted that the term “dispense” appears to be directed to a process and does not further structurally limit what applicant refers to as “chemistry”. How (the process by which) the chemistry (unspecified substance) is/was disposed on the at least one conduction element is not a structural limitation.
It is further noted that the phrase “positioned over” does not provide for nor require any structural connectivity between the cap and chip. Furthermore, it is noted that term “portion” is broad and is not defined by any structural dimensions nor definitive boundaries.
It is noted that although the apparatus claims mentions “a sample fluid” (the sample), which could be a gas, liquid, or mixture of such, there is no sample fluid positively claimed as an element of the apparatus. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
The fluid same is a material intended to be and/or can be worked upon, used with the claimed invention. The apparatus claims 1-17, are defined by the positively claimed structural elements listed in the claims, not by the intended/possible uses of the apparatus relative to/with further unclaimed materials/objects that are not structural elements of the claimed invention.
It is noted that placing the phrase “configured to” (and similar phrases employed throughout the claims, including but not limited to “adapted to”) before reciting a possible use relative to an unclaimed material/object does not necessarily provide for a further structural limitation of a claimed apparatus and/or positively claimed element of the claimed apparatus. For example, there is no requirement for the invention of claim 1 to ever be used in any process at all, including with any fluid sample nor to sense any analyte in any fluid sample. 
It is noted that the term “etched” is directed to a process by which applicant intends for the gap to have been manufactured/fabricated. However, the term does provide for a further structural limitation of the “edge gap”. 
As to claims 3 and 12, it is noted that no printed circuit board is positively claimed as an element of the invention.

  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-20, it is unclear how a single conductive element (one) can be considered as defining an array of conductive elements. As noted above “at least one…” only requires one. One conductive element is not an array of conductive elements. See also Claim Interpretations above. 
It is unclear what is the structural nexus, connectivity of the “at least one contact pad” to the at least one conductive element of the chip and cap. It is unclear how a list of elements that are not structurally connected can be considered as defining a single machine/apparatus. 
As to claims 1 and 10, it is unclear what is structurally meant by the phrase,    it is unclear if each of the cavity and chip , both define/include a separate cavity or if applicant intends for a single cavity to be located between a lower surface of the cap and an upper surface of the chip. In view of the specification and drawings, the examiner presumes the latter. If so, it is suggested that the claims be amended to recite such. 
As to claims 1 and 10, it is unclear what is structurally required of “a gap” for it to be considered an “etched edge” gap because the claims nor specification provides for any definition of such. The term “edge” does not require the gap to located at any edge of anything. Furthermore, there is no requirement for any “gap” (space) to be between anything. The specification nor claims provide for what is definitively, structurally considered as “an etched edge gap”.
As to claims 1 and 10, it is unclear what is structurally meant by the phrase “disposed along the at least one etched edge gap”. The phrase “disposed along” is not defined in the specification or claims. It is unclear what structural relationship, nexus, distance, connectivity, etc. is required of the gap and at least one electrode. The phrase is subjective. What relative location between the gap and electrode that may be considered as being “disposed along” to one person may not be considered as such to another and vice versa.
As to claim 4, it is unclear what is structurally mean by the phrase “configured to provide a surface…” because it is unclear if the chip actually comprises such a non-reactive surface or if it is possible for the chip to comprise such surface. It is further unclear what is the nexus of “dispense chemistry” recited in claim 4 to the dispense chemistry of claim 1. 
The term “substantially planar” in claims 4, 13, and 18 is a relative term which renders the claim indefinite. The term “substantially planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition provided for in the claims nor specification that indicates what degree/deviation from planar is considered as substantially planar surfaces. Furthermore, it is unclear what structures disclosed in the specification is considered as being the “substantially planar surfaces” of the cap. 
As to claims 4 and 13, it is unclear what is the structural nexus, connectivity of the upper interlayer dielectric and any other prior positively claimed elements of the sensing chip. Furthermore, it is unclear what structure disclosed in the specification is intended to correspond to the upper interlayer dielectric.  
As to claims 5 and 14, it is unclear what is structurally required of a gap for it to be considered as a “central etched gap” because the term, “central” does not provide for any specific relative location of the central edge gap to the cap nor the prior claimed “edge etched gap”.  See also prior applicable  remarks/rejections above directed to the “edge etched gap”.
As to claims 8 and 16, it is unclear what is structurally considered as being “partitions” and what is structurally required of such “partition” as provided for via the “configured to…” clause. It is further noted that although not claimed as structural elements of the invention, it is unclear what is considered as “potential zones”. What can possibly be created by the partitions is not structure of the claimed apparatus. Furthermore, what such structurally undefined “potential zones” are configured to/capable of doing relative to further unclaimed assays does not provide for any further structural limitation of the at least one electrode.
As to claim 9, it is unclear how an array/matrix can exist with a single element. See remarks above. Furthermore, it is unclear what is the structural nexus of the “dummy element” to the previously recited at least one conductive element. 
It appears that claims 10-14 and 16 employs the same and/or similar language as claims 1-9. Therefore, applicant should see the prior applicable remarks/rejections above. 
As to claim 10, it is unclear what is the structural nexus of the recited base and sensor package. 
As to claim 15, it is unclear what is structurally meant by the phrase, “disposed between” because the phrase does not provide for not require any structural connection between the spacer bead/spacer rod, microfluidic cap, and sensing chip.
As to claim 17, it is unclear what is structurally meant by the phrase, “disposed over” because the phrase does not provide for not require any structural connection/contact between the encapsulation layer and sensing chip and conductive adhesive. Furthermore, it is unclear what is structurally required of the layer for to be considered as providing protection. The term “protect” is subjective. There is no relative to basis provided for to determine what is considered as protect. What may be considered as providing protection (from anything unspecified) to one person may not be considered as such to another and vice versa. Furthermore, it is unclear what elements applicant intends to reference by the phrase “parts of the sensing chip”.
As to claim 18, see prior applicable remarks/rejections above. Furthermore, it is unclear what is required of an edge for it be considered “cantilevered” and what is required to be done to perform a step of determining at least one cantilevered edge… as claimed. The examiner fails to locate any description of any cantilevered edge and step of determining such and a portion of the at least one electrode disposed on the at least one cantilevered edge. There is also no description of the at least one cantilevered edge of the microfluidic cap and the sensing chip define a gap. Therefore, this considered new matter. Furthermore, it is unclear what are the locations of the cavity and gap relative to the cap and sensing chip. 
As to claim 19, it is noted that phrase “or more” provides for an alternative not a requirement. The claim as drafted only requires the presence of one dispense chemistry island. Therefore, it is unclear how one would have separation distance because only one island would be present. It is noted that the method does not provide for any step the provides how the dispense chemistry is placed anywhere relative to the at least one conductive element. 
As to claim 20, it is unclear what is meant by the term “protect”. The term “protect” is subjective. There is no relative to basis provided for to determine what is considered as protect. What may be considered as providing protection (from anything unspecified) to one person may not be considered as such to another and vice versa. Furthermore, it is unclear what elements applicant intends to reference by the phrase “parts of the sensing chip”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description of a step of determining at least one cantilevered edge on the microfluidic cap and a portion of the at least one electrode disposed on the at least one cantilevered edge. There is also no description of the at least one cantilevered edge of the microfluidic cap and the sensing chip define a gap.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an array/matrix comprising one conductive element, one or more partitions and potential zones (claim 8), the dummy element (claim 9; recited as not shown in the publication in paragraph 0028), and at least one cantilevered edge on the microfluidic cap and a portion of the at least one electrode disposed on the at least one cantilevered edge, and the at least one cantilevered edge on the microfluidic cap and the sensing chip define a gap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gosselin; Benoit et al.; Fan; Shih-Kang et al.; Jones; Joy T. et al.; Jones; Joy T. et al.; Fan; Shih-Kang et al.; Hayden; Mark A. et al.; Huff; Jeffrey B. et al.; OSMUS; James et al.; Huff; Jeffrey B. et al.; Blackburn; Gary et al.; Pamula; Vamsee K. et al.; and Schembri, Carol T. disclose sensing devices and/or methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798